        Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 1 of 11. PageID #: 41




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

  Allen Conley                                               Case No.: 3:20-cv-00142

               Plaintiff,                                    Judge: Jeffrey J. Helmick

  VS.                                                        AGREED CONFIDENTIALITY
                                                             ORDER
  Walmart, Inc.


                               AGREED CONFIDENTIALITY ORDER

         The parties have agreed to and have submitted to the Court, and for good cause shown the

Court hereby enters, the following Confidentiality Order:

         1'.        This Order shall govern the disclosure of materials designated as Confidential

Material in this litigation. Confidential Material,,as used in this Order, shall refer to any document

or item designated as Confidential or Highly Confidential — Attorneys' Eyes Only, including, but

not limited to;, documents or items produced during discovery, all copies thereof, and the

information contained in .such material. Nothing, in this Order shall require any party to produce

any specific documents or category of documents which a party deems inappropriate for

production.

         2.         Confidential Material, as used in this Order, consists of the following materials and

categories, of materials:

                    a. Materials relating to any privileged, confidential, or nonpublic
                    information, including, but not limited to, trade secrets, research,
                    design, development, financial, technical, marketing, planning,
                    personal, or commercial information, as such terms are used in the
                    Federal Rules of Civil Procedure (FRCP) and any applicable case
                    law interpreting FRCP 26(c)(1)(G)-, contracts; proprietary
                    information; vendor agreements; personnel files; claim/litigation
                    information; and nonpublic policies and procedures shall be deemed
                    Confidential.
      Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 2 of 11. PageID #: 42




               b, Materials containing corporate trade secrets, nonpublic research
               and development data; pricing formulas, inventory management
               programs, other strategic sales or business information not-known
               to the public; information obtained from a non-party pursuant to a
               non-disclosure. agreement;. and customer-related Protected, Data
               shall be deemed Highly Confidential — Attorneys' Eyes Only.

               c. Protected Data shall refer to any'information that a party believes
               in good faith to be subject to federal,;state or foreign data protection
               laws or other privacy obligations, Examples of such data protection
               laws include but are, not limited to The Gramm-Leach-Bliley Act;
               15 U.S.C. § 6801 et seq. (financial information); and, The .Health
               Insurance Portability and Accountability Act and the regulations
               thereunder, 45 CFR Part 160 and Subparts A and 'E of Part 164
               (medical :information). Certain Protected, Data may compel
               alternative or additional protections beyond those afforded Highly
               Confidential — Attorneys' Eyes Only material, in which event the
               parties shall meet and confer in good faith, and,.ifunsuccessful, shall
               move the Court for appropriate relief.

          3,   If any party seeks to designate additional documents or categories of documents

produced by any other party as Confidential Material, it will be the burden of the party seeking

protected status to move for a court order designating;the materials as confidential after the parties

confer,

          4.   The parties agree thatsuch Confidential Material as described in paragraph 2 should

be given the protection of an order of this Court to prevent injury through disclosure to persons

other than those persons involved in the prosecution or defense of this litigation,

          5,   To designate information :as confidential, the producing party shall mark

Confidential Material with the legend "CONFIDENTIAL — SUBJECT TO PROTECTIVE

ORDER" or "HIGHLY CONFIDENTIAL — ATTORNEYS' EYESONLY — SUBJECT TO

PROTECTIVE ORDER"- and shall submit confidential discovery, such as answers to

interrogatories or answers to requests for admissions, in a separate document stamped with the

appropriate legend. The Receiving Party may make copies of Confidential Material and. such
     Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 3 of 11. PageID #: 43




copies shall become subject to the same protections as the Confidential Material from which those

copies were made.

               a, Information on a disk or other electronic format may be designated confidential.

               by marking the storage medium itself with the legend "CONFIDENTIAL —

               SUBJECT TO CONFIDENTIAL)TY ORDER" or "HIGHLY CONFIDENTIAL —

               ATTORNEYS' EYES ONLY — SUBJECT TO CONFIDENTIALITY ORDER."

               The Receiving Party shall marl{ any hard-copy printouts and the storage medium of

               any pei7nissible copies of such electronic material with the corresponding legend

               contained on the original and such copies shall become subject to the same

               protections, as the Confidential Material from which those copies were made.

               b. Information disclosed at any deposition of a party taken in this action may be

               designated by the party as confidential by indicating on the record at the deposition

               that the information is confidential and subject to the provisions of this Order.

               Alternatively, the party may designate information disclosed at the deposition as

               confidential by notifying the court reporter- and other parties in writing, within

               fifteen (15) business days of receipt of the transcript, of the specific pages and Lines

               of the transcript which are designated as confidential. The parties may agree to a

               reasonable extension of the 15-business-day period for designation, Designations

               of transcripts will apply to audio, video, or other recordings of the testimony.

               During such 15-business-day period, the entire transcript shall receive confidential

               treatment: Upon such designation, the court reporter and each party shall affix the

               "CONFIDENTIAL — SUBJECT TO CONFIDENTIALITY ORDER or

               "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY -- SUBJECT TO
      Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 4 of 11. PageID #: 44




                CONFIDENTIALITY ORDER"" legend to the designated pages and segregate

                them as -appropriate,

                c, Copies of material described yin paragraph 2 above, or incorporated into

                paragraph 2 by Court Order, and which were produced without the designation of

               "CONFIDENTIAL, — SUBJECT TO CONFIDENTIALITY ORDER" or

               "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY — SUBJECT TO

                CONFIDENTIALITY ORDER." may be so designated later if the Producing Panty

                failed to make such designation at the time of production through inadvertence or

                error, If such information has been disclosed to persons not qualified pursuant to

                paragraph 7 below, the party who disclosed such information shall take reasonable

                efforts to retrieve previously disclosed Confidential Material and advise, such

               persons that the material is Confidential.

       ,6.      Pursuant to Federal Rule of. Evidence (FRE) 502(d), disclosure (including

production) of information that a party or non-party later claims should not have been disclosed

because of a privilege, including, but not limited to, the attorney-client privilege or work product

doctrine ("Privileged Information"), shall. not constitute a waiver of, or estoppel to, any claim of

attorney-client privilege, attorney work product, or other ground for withholding production as to

which the Producing :Party would be entitled in the litigation or any other federal or state

proceeding. Pursuant to FRCP 26(b)(5)(B) and FRE 502(e),, the Receiving Party hereby agrees to

return, sequester, or destroy any Privileged Information disclosed or produced by the Producing

Party upon request. If the Receiving Party reasonably believes that Privileged Information has

been inadvertently disclosed or produced to it, it shall promptly notify the Producing Party and

sequester suchinformation until instructions as to disposition are received, The failure of,any party
     Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 5 of 11. PageID #: 45




to provide notice or instructions under this Paragraph shall not. constitute a waiver of, or estoppel

to, any claim of attorney-client privilege, attorney work product, or other ground for withholding

production as to which the Producing Party would be entitled in the litigation or any other federal

or state proceeding. This provision is designed to foreclose any arguments that by making such

production, the production of Confidential Materials subject to a legally recognized claim of

privilege, including without limitation the attorney-client privilege, work-product doctrine, or

other applicable privilege:

                       (a)      was'not inadvertent by the Producing Party;
                       (b)      that the. Producing Party did not take reasonable steps to
                                prevent the disclosure of privileged documents;
                       (c)       that the Producing Party did nqt take reasonable or timely steps
                                to rectify such disclosure; and/or
                       (d)      that such disclosure acts as a, waiver of applicable privileges or
                                protections associated with such documents.

        This provision shall be interpreted to provide the maximum protection allowed by PRE

502 and shall be enforceable and granted full faith and credit in all other state and federal

proceedings by 28 U.S. Code § 1738, In the event of any subsequent conflict of law, the law that,

is most protective of privilege and work product shall apply, Nothing contained herein is intended

to or shall serve to limit a party's right to conduct a review of documents, ESI or information

(including metadata) for relevance, responsiveness and/or segregation of privileged and/or

protected information before production.

        7.      Any Confidential Material and the information contained therein shall be disclosed

only to the Court, its staff, and counsel of record, and also shall be disclosed on a need-to-know

basis' only to the parties, counsel's staff personnel, employees of a party to whom disclosure is

necessary in connection with the preparation for and trial of this action, and any witnesses in the

case (including consulting and testifying experts) as 'may from time to time reasonably be
     Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 6 of 11. PageID #: 46




necessary in prosecution or defense of this action. Qualified recipients of materials marked "Highly

Confidential — Attorneys' Eyes Only " shall. include only the following: In-house counsel and law

firms for each party and the secretarial, clerical and paralegal staff of each. Confidential Material

shall not be disclosed to any outside experts or consultants who are current or former employees

or current or former consultants of a direct competitor of any party named in the litigation. Counsel

shall advise all persons to whom Confidential Material is disclosed pursuant to this Order of the

existence of this Order and shall provide all such persons (other than the Court and its staff) with

a copy of this Order. Counsel also shall require all persons, except the Court, its staff, the parties,

counsel of record and counsel's staff personnel, to execute the Affidavit attached as Exhibit A,

prior to the disclosure of Confidential Material. It shall be the obligation of counsel, upon learning

of any breach or threatened breach of this Order, to promptly notify counsel for the Producing

Party of such breach or threatened breach. Counsel shall not otherwise offer or permit disclosure

of any Confidential Material, its contents, or any portion or summary thereof, Disputes concerning

the confidential nature of such materials shall be resolved by the. Court upon motion prior to

dissemination of any Confidential Material.

        8.      Persons having knowledge of Confidential Material and information due to their

participation in the conduct of this litigation shall use such knowledge and information for that

purpose only and only as permitted herein, and shall not disclose such Confidential Material, their

contents or any portion or summary thereof to any person(s) not involved in the conduct of this

litigation. If any person having access to the Confidential Material herein shall violate this Order,

he/she may be subject to sanctions by the Court.

        9.      The provisions of this Order shall not affect, and this Order does not limit, the use

or admissibility of Confidential Material (or references to that material) as evidence at trial, or
     Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 7 of 11. PageID #: 47




during, a, hearing or similar proceeding in this action or as part of the record on appeal, provided

that either party may seek an appropriate Court Order to protect Confidential Material.

       10.     Nothing in this Order shall be deemed to preclude any party, or interested member

of the public from seeking and obtaining, on an appropriate showing, a modification of this Order

including additional protection with respect to confidentiality of material or the removal of a

confidential designation. Should counsel or an interested member of the public disagree with any

designation of material as confidential, ,he or she first shall attempt to resolve such dispute with

the parties' counsel and, if unsuccessful, apply to the Court for a determination as to whether the

material or information, should remain designated as Confidential Material. Pending resolution of

any challenges, the, material at issue shall continue to be treated as Confidential Material until

ordered otherwise by the Court:

        11.     The restrictions set forth in any 'of the preceding paragraphs shall not apply to

information or material that was, is or becomes public knowledge in a manner other than by

violation of this Order.

        12.     Without written permission from the Producing Party or court order secured after

appropriate notice to all interested persons, a party may not file in the public record in this action

any Confidential Material. A party that seeks to file under seal any Confidential Material must

comply with Loc. R. 5.2. Confidential Material may only be filed under seal in a manner prescribed

by the Court for such filings.

       13.     In the event Confidential Materials or portions of transcripts are sealed as

confidential by the Court as described in paragraph 12 above, they shall be filed in an envelope

bearing the following designation when deposited:

                                        CONFIDENTIAL
      Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 8 of 11. PageID #: 48




               IN ACCORDANCE WITH THE, CONFIDENTIALITY ORDER
               OF THE COURT, THE CONTENTS OF THIS ENVELOPE
               SHALL BE TREATED AS CONFIDENTIAL AND MUST NOT
               BE SHOWN TO A PERSON OTHER THAN THE COURT,
               ATTORNEYS IN THIS CASE, OR TO PERSONS ASSISTING
               THOSE ATTORNEYS.


       14,     This Order shall continue to be binding throughout and after the conclusion of this

litigation, including all appeals. Within thirty (30) days of settlement or final adjudication,

including the expiration or exhaustion of all rights to appeal or petitions for extraordinary writs,

each party or non-party to whom any materials were produced shall, without further request or

direction from the Producing Party, promptly destroy all documents, items or data received

including, but not limited to, copies or summaries thereof, in the possession or control of any

expert or employee, The Receiving Party shall submit a written certification to the Producing Party

by the 30-day deadline that (1) confirms the destiuction/deletion of all documents, items or data,

including any copies of Confidential Materials provided to persons required to execute Exhibit A

(Affidavit), and (2) affirms the Receiving Party has not retained any copies, abstracts,

compilations, summaries or any other format reproducing or capturing any of the Confidential

Material. Notwithstanding this provision, counsel is entitled to retain any attorney work product.

       15.     If any person receiving documents covered by this Order is served with a subpoena,

order, interrogatory, or document or civil investigative demand (collectively, a "Demand") issued

in any other action, investigation, or proceeding, and such Demand seeks material that was

produced or designated as Confidential, Material by someone other than the Receiving Party, the

Receiving Party shall give prompt written notice by hand or electronic transmission within five (5)

business days of receipt of such Demand to the party or non-party who produced or designated the

material as Confidential Material, and shall object to the production of such materials on the

grounds of the existence of this Order. The burden of opposing the enforcement of the Demand
             Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 9 of 11. PageID #: 49

,   1   d




        shall fall upon the party or non-party, who produced or designated the material as Confidential

        Material. Unless the party or non-party who produced or designated the Confidential Material

        obtains an order directing that the Demand not be complied with, and serves such order upon the

        Receiving Party prior to production pursuant to the Demand, the Receiving Party shall be permitted

        to produce documents responsive to the Demand on the Demand response date, provided sufficient

        notice of the Demand is provided. Compliance by the Receiving Party with any order directing

        production pursuant to the Demand of any Confidential Material shall not constitute a violation of

        this Order. Nothing in this Order shall be construed as authorizing a party to disobey a lawful

        subpoena issued in, another action.

               16.     In the event additional parties join or intervene in this litigation, the newly joined

        party(its) shall not have access to Confidential Material until its/their counsel has executed and,

        at the request of any party, filed with the Court the agreement of such party(ies) and such counsel

        to be fully bound by this Order.

                17.    The parties agree that nothing in this Order shall be deemed to limit the extent to

        which counsel for the parties may advise or represent their respective clients, conduct, discoveiy,

        prepare for trial, present proof at trial, including any document herein, or oppose the production or

        admissibility of any information or documents which have been requested.

                18.    This Order shall remain in full force and effect until such time as it is modified,

        amended or rescinded by the Court.




            IT IS SO ORDERED


            Dated:                    , 2020
                                                              Judge: Jeffrey J. Helmick
            Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 10 of 11. PageID #: 50

t   ,   !




            Dated:    <       , 2020              Respectfully stipulated to and submitted by,


                                                                                            +



                                                 By:
                                                 K nneth J. Ignozzi, Esq.,
                                                 131 N. Ludlow Street
                                                 Suite, 1400
                                                 Dayton, Ohio 45402;

                                                  Counsel for Plaintiff



                                                 By: '
                                                 Taylor C. Knight
                                                 Brittany II. Asrnus
                                                 REMINGER CO. LPA.
                                                 ONE SeaGate, Saute 1600
                                                 Toledo, OH 43604

                                                  Counsel firr Defendiints
     Case: 3:20-cv-00142-JJH Doc #: 14 Filed: 09/15/20 11 of 11. PageID #: 51




                                            AFFIDAVIT

        1. My, name is                             . I live at                                   , I am

working on behalf (or at the direction and engagement) of

        2.    I am aware that a Confidentiality Order has been entered in the matter

                                         pending in the                                     and a copy

thereof has .been given to me, and 1. have read and understand the provisions of same.

        3. I acknowledge that documents and information designated as confidential pursuant to

such Confidentiality Order ("Confidential Materials") are being disclosed to me only upon the

condition that I agree to'be subject to the jurisdiction of this Court and to that Order. I hereby agree

to abide by such Order, subject to all penalties prescribed therein, including contempt of Court, for

disobedience of said Order.- I promise that the documents and information given confidential

treatment under the Confidentiality Order entered in this case will be used by me only to assist

counsel for the parties in preparing for litigation of the above-captioned matters. I understand that

any use of such Confidential Material in any manner contrary to the provisions of the

Confidentiality Order will .subject me to the sanctions of this Court for contempt.

        4. I shall not disclose nor permit to be reviewed or copied said Confidential Materials, or

any information derived -from, by any person other than the parties and counsel for the parties or

members of their staff.



DATED:                           , 20_



                                             EXHIBIT' A
